DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities: for sake of clarity/consistency, the instantly claimed phrase “C is core-level” should be written as “C 1s core-level,” and the instantly claimed inequality “I289/I284≤0.9” should be written as “I289/I284≤0.9.” Appropriate correction is required.

Claim 8 is objected to because of the following informalities: for sake of clarity, the instantly claimed phrase “M3 is selected from a group of” should be written, for example, as “M3 is selected from the group consisting of.” Appropriate correction is required.

Claim 9 is objected to because of the following informalities: for sake of clarity, the instantly claimed phrase “elements selected from the group of” should be written, for example, as “elements selected from the group consisting of.” Appropriate correction is required.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the term “around” (e.g. “around” 289 eV, “around” 284.5 eV) is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the instant Claim does not explicitly state, or otherwise define, how far away a given peak must be from 289 eV or 284.5 eV to be considered “around” 289 eV or “around” 284.5 eV. Proper clarification is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 5 states that the secondary particle comprises a Co-coated layer on the surface, wherein a thickness “of the surface” of the secondary particle is within the instantly claimed range. Accordingly, Claim 5 is rendered particularly indefinite insofar as it is unclear if a surface of the secondary particle itself exhibits the instantly claimed thickness, or if the instantly claimed thickness range is with respect to the thickness of the Co-coated layer on the surface of the secondary particle. With respect to the former interpretation, it is further unclear how a surface of the secondary particle 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 6 that the secondary particle has a bound energy (P1) of “spin-orbit-spit” 2p/3/2 peak. Accordingly, Claim 6 is rendered particularly indefinite insofar as it is unclear what “spin-orbit-spit” is in context of an XPS measurement. For purposes of examination, it will be assumed that “spin-orbit-spit” is in reference to spin-orbit “splitting” (i.e. spin-orbit-spit will be read in the manner of “spin-orbit-split”). Proper clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the term “around” (e.g. “around” 531 eV, “around” 538.5 eV) is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the instant Claim does not explicitly state, or otherwise define, how far away a given peak must be from 531 eV or 538.5 eV to be considered “around” 531 eV or “around” 538.5 eV. Proper clarification is required.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 9 states that the dried positive active material is mixed with one or more elements selected from the instantly claimed group of elements, and “doping into the particles” by a second thermal treatment. Accordingly, Claim 9 is rendered particularly indefinite insofar as it is unclear if the one or more elements are specifically the material being doped into the particles, or if the instantly claimed method merely requires a generic step of doping a material into the particles (wherein the doping is not specific to the one or more elements). For purposes of examination, it will be assumed that the one or more elements are doped into the particles by the second thermal treatment. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0158932), and further in view of Yanagiahara et al. (US 2012/0009474) and Paulsen et al. (US 2006/0105239).

Regarding Claim 1, Sun teaches a positive electrode active material which is a lithium complex oxide secondary particle formed by coagulation of a plurality of lithium complex oxide primary particles ([0010], [0020], [0029]). As illustrated in Figure 1, Sun teaches that the secondary particle is formed by a coagulation of a plurality of primary particles (10) ([0052]). Sun teaches that the secondary particle comprises both a first and second interior therein (each of which are formed of lithium complex oxide primary particles), wherein the first and second interior comprise Co therein ([0029]). Sun teaches that the Co may be present in a gradient from the center of the secondary particle to a surface of the secondary particle ([0031]-[0032]).
	Sun does not explicitly teach that an interplanar distance of a crystalline structure in the primary particles decreases toward a surface from a center of the secondary particle.
However, Yanagiahara teaches a positive electrode active material which is a lithium complex oxide secondary particle formed by coagulation of a plurality of lithium complex oxide primary particles (Abstract). Yanagiahara teaches that the primary particles which form the secondary particle each comprise Co therein, wherein the Co is present in a gradient from the center of the secondary particle towards the surface of the secondary particle (Abstract, [0066]-[0068]). Specifcially, Yanagiahara teaches that it is particularly advantageous for the Co gradient within the secondary particle to be structured such that the Co content increases from the center of the secondary particle towards the surface of the 
	Furthermore, Paulsen teaches lithium complex oxide active material comprising a metal gradient therein (Title, Abstract). Paulsen teaches that the active material is in the form of a secondary particle formed by coagulation of a plurality of lithium complex oxide primary particles ([0055]-[0056]). Paulsen teaches that the active material comprises a cobalt gradient therein, wherein the cobalt content decreases from the center of the active material towards the surface of the active material such that the cobalt content is lowest at the surface of the active material ([0062]-[0063]). Paulsen teaches that the gradient in transition metals (in this case cobalt, at a minimum) from the center towards the surface of the active material causes crystallographic strain in the crystallographic layers of the primary active material particles ([0063]). With respect to the cobalt gradient of the active material, Paulsen teaches that the crystallographic strain causes an increase in interplanar distances towards the surface of the active material ([0063]). Accordingly, it follows that in context of an active material of Paulsen whose cobalt gradient is opposite to the aforementioned gradient (i.e. a cobalt gradient wherein the cobalt content increases from the center of a secondary particle towards a surface of the secondary particle such that it is highest at the surface of the secondary particle), the interplanar distances of the primary active material particles would decrease towards the surface of the active material.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the secondary particle of Sun such that, with respect to the Co gradient within the secondary particle, the Co content specifically increases from the center of the secondary particle towards the surface of the secondary particle such that it is highest at the surface of the secondary particle, as taught by Yanagiahara, given that such a Co gradient would not only help 
Sun, as modified by Yanagiahara and Paulsen, does not explicitly teach that the secondary particle exhibits a peak intensity ratio, as instantly claimed, which satisfies the instantly claimed range.
However, and as illustrated in Figure 20, Sun illustrates XPS measurements of the positive electrode active material, wherein broad energy absorption peaks between 790 eV and 800 eV, and at near 780 eV ([0049], [0136]). Based on said values, these peaks may be attributed to Co 2p1/2 and Co 2p3/2 peaks, similar to the instantly claimed lithium complex oxide material (as evidenced by [0017] of Applicant’s original specification). Furthermore, the lithium complex oxide of Sun contains oxygen therein ([0029]). 
Furthermore, and as previously described, the lithium complex oxide of Sun, as modified by Yanagiahara and Paulsen,  has a structure wherein a plurality of primary particles coagulate to form a secondary particle, wherein an interplanar distance of a crystalline structure in the primary particles decreases towards a surface from the center of the secondary particle.
Therefore, given that the lithium complex oxide of Sun, as modified by Yanagiahara and Paulsen exhibits the same (or a substantially similar) composition and structure as instantly claimed (i.e. the instantly claimed coagulation and interplanar distance characteristics), it is considered that the lithium complex oxide of Sun, as modified by Yanagiahara and Paulsen, would also exhibit equivalent or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01 (I)). 

Regarding Claim 6, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 20, Sun illustrates XPS measurements of the positive electrode active material, wherein broad energy absorption peaks between 790 eV and 800 eV, and at near 780 eV (i.e. approximately equivalent to P1 and P2) ([0049], [0136]). Based on said values, these peaks may be attributed to Co 2p1/2 and Co 2p3/2 peaks, similar to the instantly claimed lithium complex oxide material (as evidenced by [0017] of Applicant’s original specification).

Regarding Claim 7, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 1, as previously described.
Sun, as modified by Yanagiahara and Paulsen, does not explicitly teach that the secondary particle exhibits a peak intensity ratio, as instantly claimed, which satisfies the instantly claimed range.
However, and as illustrated in Figure 20, Sun illustrates XPS measurements of the positive electrode active material, wherein broad energy absorption peaks between 790 eV and 800 eV, and at near 780 eV ([0049], [0136]). Based on said values, these peaks may be attributed to Co 2p1/2 and Co 2p3/2 peaks, similar to the instantly claimed lithium complex oxide material (as evidenced by [0017] of 
Furthermore, and as previously described, the lithium complex oxide of Sun, as modified by Yanagiahara and Paulsen,  has a structure wherein a plurality of primary particles coagulate to form a secondary particle, wherein an interplanar distance of a crystalline structure in the primary particles decreases towards a surface from the center of the secondary particle (See Claim 1).
Therefore, given that the lithium complex oxide of Sun, as modified by Yanagiahara and Paulsen exhibits the same (or a substantially similar) composition and structure as instantly claimed (i.e. the instantly claimed coagulation and interplanar distance characteristics), it is considered that the lithium complex oxide of Sun, as modified by Yanagiahara and Paulsen, would also exhibit equivalent or substantially similar peak intensities as instantly claimed such that the secondary particle would exhibit a peak intensity ratio which satisfies the instantly claimed range. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01 (I)). 

Regarding Claim 8, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Sun teaches that general formula of the overall lithium complex oxide material (including the first and second interior sections) is represented by a general formula Liδ[Ni1-(a+b+c)CoaMnbMc]O2 (or an equivalent Liδ[Ni1-(x+y+z)CoxMnyMz]O2) ([0029]), which is in accordance with the claimed compound that is represented by Formula 1 LiX1Ni1-(x1+y1+z1+r1)Cox1M1y1M2z1M3r1Oa (wherein 0.95≤x1≤1.05; 1.5≤a≤2.1; 0.02≤x1≤0.25; 0.01≤y1≤0.20; 0≤z1≤0.20; 0≤r1≤0.20) when M is equivalent to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (See MPEP 2144.05).

Regarding Claim 10, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 1, as previously described.
Sun teaches that the lithium complex oxide material is used as a positive electrode active material, and further teaches a lithium secondary battery comprising a positive electrode comprising said lithium complex oxide material ([0008]-[0009]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0158932), and further in view of Yanagiahara et al. (US 2012/0009474) and Paulsen et al. (US 2006/0105239) and Su et al. (“Improvement of permittivity of SiC with Al doping by combustion synthesis using Al2O3”).

Regarding Claims 2-3, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 1, as previously described.
Sun, as modified by Yanagiahara and Paulsen, does not explicitly teach the instantly claimed interplanar distances d1 and d2 within the instantly claimed ranges.
However, it is first noted that Sun teaches that the lithium complex oxide material is characterized such that oxidation numbers +2 and +3 of Ni are mixed from the particle surface to the part having radius 0.1 to 0.7 times the particle radium ([0060]).
nd column of Page L17).
Accordingly, it is interpreted that the mixing of the Ni from the particle surface towards the center, with respect to Sun, is equivalent to doping the particles with Ni. Consequently, based on the disclosure of Su, such a doping will lead to a change in interplanar distance.
 Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize that doping the material of Sun, as modified by Yanagiahara and Paulsen, would lead to an increase in the interplanar distance of the material, as taught by Su, wherein said person of ordinary skill would be able to alter the properties of the overall material due to said doping. Furthermore, it would have been obvious that said person of ordinary skill would optimize, or be capable of optimizing, the amount of the doping material in order to achieve a desired interplanar distance (e.g. an interplanar distance within the instantly claimed ranges), given the result-effect relationship which exists between said doping and the consequent increase in interplanar distance.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0158932), and further in view of Yanagiahara et al. (US 2012/0009474) and Paulsen et al. (US 2006/0105239) and Nagase et al. (US 2009/0200508).

Regarding Claim 4, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 1, as previously described.
Sun teaches that contact resistance in the particle may be significantly reduced because the primary particles are continuously arranged while headed to the center, and also, output may be improved and high capacity characteristic may be obtained in accordance with an easier insertion of 
Sun, as modified by Yanagiahara and Paulsen, does not explicitly teach the instantly claimed hexagonal structure characteristic.
However, it is first noted that Sun teaches that the lithium complex oxide material is a LiNiMnCoO2 based material ([0029]).
Furthermore, Nagase teaches a lithium nickel manganese cobalt composite oxide (Abstract). Nagase teaches that the composite oxide is represented as LiaNixMnyCozO2, and further that the composite oxide has a hexagonal crystal structure ([0020], [0023]). Nagase teaches that a hexagonally configured lithium nickel manganese cobalt oxide produces a lithium rechargeable battery superior in terms of rate and cycle characteristics (Abstract).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would configure the lithium complex oxide material of Sun, as modified by Yanagiahara and Paulsen, to have a hexagonal structure, as taught by Nagase, given not only because the materials of Sun, as modified by Yanagiahara and Paulsen, and Nagase are structurally similar such that it is reasonable to expect the material of Sun to have a hexagonal crystal structure, but also because such a hexagonal configuration would help provide for an overall lithium battery superior in terms of rate and cycle characteristics.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0158932), and further in view of Yanagiahara et al. (US 2012/0009474) and Paulsen et al. (US 2006/0105239) and Lee et al. (US 2014/0205898).

Regarding Claim 5, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 1, as previously described.
Sun, as modified by Yanagiahara and Paulsen, does not explicitly teach that the surface of the secondary particle includes a Co-coated layer having a thickness which satisfies the instantly claimed range.
However, Lee teaches lithium complex oxide active material (Title, Abstract). Lee teaches that the active material comprises a core particle which has a coating layer formed thereon, wherein the coating layer includes cobalt as a main component ([0027]). Lee teaches that the coating layer is formed of, for example, LiCoO2 ([0037]). Lee teaches that the coating layer is formed on the core particle surface such that it has a thickness within the range of 200 nm to 1000 nm ([0032]). Lee teaches that the specific inclusion of the coating layer provides for enhancements with respect to charge/discharge efficiency, high-rate characteristics, stability, and lifetime characteristics ([0145]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form a 200 nm to 1000 nm thick LiCoO2 coating layer, as taught by Lee, on the surface of the secondary particle of Sun, as modified by Yanagiahara and Paulsen, given that the specific inclusion of such a coating layer would provide for enhancements with respect to charge/discharge efficiency, high-rate characteristics, stability, and lifetime characteristics. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0158932), and further in view of Yanagiahara et al. (US 2012/0009474) and Paulsen et al. (US 2006/0105239) and Paulsen et al. (US 2014/0054495, hereinafter referred to as Paulsen2) and Fujii et al. (WO 2016/103511, using the English equivalent US 2017/0346128 for translation/citation purposes).

Regarding Claim 9, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, it is first noted that Sun teaches that the lithium complex oxide material is a LiNiMnCoO2 based material ([0029]). Sun teaches a preparation method of the lithium complex oxide, wherein the method comprises forming a metal composite hydroxide precursor (“manufacturing precursors of lithium secondary battery positive active material) and reacting it with lithium hydroxide by heating the mixture (“reacting the precursors of lithium secondary battery positive active material with a lithium compound and manufacturing a positive active material by a first thermal treatment”) ([0065]-[0066]).
Sun, as modified by Yanagiahara and Paulsen, does not explicitly teach the instantly claimed washing step or drying step.
However, Paulsen2 teaches cathode materials for Li-ion batteries (Abstract). Paulsen teaches a method of manufacturing a lithium complex oxide for a lithium ion battery having the general formula Lia((Niz(Ni1/2Mn1/2),Cox)1-k Ak)2-aO2, where A is a dopant ([0023]). Paulsen teaches that an obvious approach to reduce SBC (soluble base content) is a washing and a drying or washing and reheating approach ([0065]). Paulsen2 teaches that the SBC are lithium carbonate and lithium hydroxide, and further that the washing is performed using DI water (e.g. distilled water) ([0024], [0079]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in there art would have performed the method of Sun, as modified by Yanagiahara and Paulsen, with the added modification of a washing step with distilled water and a drying step, as taught by Paulsen2, given that such a modification would help reduce soluble base content such as lithium hydroxide.

However, Yanagihara teaches a positive electrode active material (Abstract). Yanagihara teaches a positive electrode active material composed of a secondary particle obtained upon aggregation of a primary particle that is a lithium complex oxide particle in which at least Ni and Co are solid-solved as transition metals ([0013]). Yanagihara teaches a method of forming a precursor composed of a lithium complex oxide in which at least Ni and Co are solid solved as transition metals, wherein the method includes subjected the precursor to thermal treatment, followed by coating the precursor with a cobalt solution, followed by a second calcination ([0028]-[0032]). Yanagihara teaches that the coating of the lithium complex oxide with cobalt prevents oxidation activity on the surface of the secondary particle ([0032]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would perform the method of Sun, as modified by Yanagiahara and Paulsen and Paulsen2, with the added modification of performing a step wherein the secondary particle is coated by a solution of cobalt and heated to obtained a coated secondary particle, given that such a modification would help suppress oxidation at the surface of the secondary particle.
Sun, as modified by Yanagiahara and Paulsen and Paulsen2, does not explicitly teach mixing the dried positive active material with one or more elements (selected from the instantly claimed list of elements) and doping said one or more element into positive active material particles via a second thermal treatment.
However, Fujii teaches a positive electrode comprising a lithium transition metal composite oxide active material (Abstract). Fujii teaches that during formation of the lithium transition metal composite oxide, part of the material may be specifically doped with at least one additional metal such 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further mix the dried positive active material of Sun, as modified by Yanagiahara and Paulsen and Paulsen2, with at least one additional metal (i.e. Ti, Zr, P, Al, Mg, Sr, and/or Cr) and subsequently dope the dried positive active material with said at least one additional metal via a thermal treatment, as taught by Fujii, given that such a modification would help prevent decreases in battery capacity over repeated charge/discharge cycles, thereby helping achieve excellent cycle characteristics.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0158932), and further in view of Yanagiahara et al. (US 2012/0009474) and Paulsen et al. (US 2006/0105239) and Kim et al. (WO 2016/108384, using the English equivalent US 2017/0358796 for translation/citation purposes).

Regarding Claim 11, Sun, as modified by Yanagiahara and Paulsen, teaches the instantly claimed invention of Claim 10, as previously described.
Sun, as modified by Yanagiahara and Paulsen, does not explicitly teach that the lithium secondary battery has a residual lithium equal to or smaller than 6000 ppm.
However, Kim teaches a positive active material for a lithium secondary battery, wherein the active material is a lithium complex oxide (Abstract). Kim teaches that in a Ni-rich positive active material, such as a LiNiMnCoO2 based material, battery swelling which stems from an increased level of 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would configure the lithium secondary battery of Sun, as modified by Yanagiahara and Paulsen, such that as much residual lithium is removed (for example, 6000 ppm or less), given that the removal/reduction of residual lithium from a LiNiMnCoO2 based material is particularly advantageous in terms of the reduction of gas generation and prevention of thermal instability, as taught by Kim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,903,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of U.S. Patent No. 10,903,490 explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9 of U.S. Patent No. 10,693,136. Although the claims at issue are not identical, they are not the aforementioned Claims of U.S. Patent No. 10,693,136 explicitly and/or implicitly read on the subject matter of the aforementioned Claim of the instant application.

Claims 1, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7 of copending Application No. 17/124453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729